Name: Council Decision 2010/765/CFSP of 2Ã December 2010 on EU action to counter the illicit trade of small arms and light weapons (SALW) by air
 Type: Decision
 Subject Matter: defence;  air and space transport;  international law;  politics and public safety;  international security;  trade policy
 Date Published: 2010-12-11

 11.12.2010 EN Official Journal of the European Union L 327/44 COUNCIL DECISION 2010/765/CFSP of 2 December 2010 on EU action to counter the illicit trade of small arms and light weapons (SALW) by air THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Whereas: (1) On 13 December 2003, the Council adopted a European Security Strategy identifying five key challenges to be faced by the Union: terrorism, the proliferation of weapons of mass destruction, regional conflicts, State failure and organised crime. The consequences of the illicit manufacture, transfer and circulation of small arms and light weapons (SALW) and their excessive accumulation and uncontrolled spread are central to four of these five challenges. (2) On 15-16 December 2005, the Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (EU SALW Strategy). The EU SALW Strategy promotes the development of a policy for actively combating illicit network trafficking in SALW (illicit brokers and carriers) using the Unions air, sea and land space, by devising alert and cooperation mechanisms. (3) The Action Plan of the EU SALW Strategy also underlines the need to improve the impact of missions of crisis management by including in their mandate measures aiming at the establishment of border controls (or control of the air, land and sea space of the conflict zone) and disarmament. (4) The EU Council Working Party on Global Disarmament and Arms Controls (CODUN) and the EU Joint Situation Centre (SitCen) have, since 2007, developed an EU initiative to hinder illicit trafficking of SALW by air transport, by enhancing the exchange, among Member States, of relevant information on suspected air-carriers. In establishing such a system of exchange of information, CODUN and SitCen have been collaborating with the Stockholm International Peace and Research Institute (SIPRI) and its Countering Illicit Trafficking  Mechanism Assessment Project (CIT  MAP). Within the framework of this initiative, CODUN recently agreed to consider ways to render this EU initiative more operational and effective, by ensuring the timely updating and processing of relevant information. (5) The risk posed to international security by the illicit trade of SALW via air was also recognised by other international and regional organisations. The OSCE Forum on Security and cooperation held a special session in 2007 devoted to this topic and the OSCE Parliamentary Assembly adopted in 2008 a resolution calling for the completion, adoption and implementation of an OSCE Best Practice Guide on the illicit air transportation of SALW. Similarly, Participating States in the Wassenaar Arrangement adopted in 2007 Best practices to prevent destabilising transfers of SALW through air transport. In addition, numerous UN Security Council Sanctions Committee Group of Expert reports on West Africa and the Great Lakes region have repeatedly documented the key role played by air cargo companies involved in illicit SALW trafficking. (6) The action foreseen in this Decision does not pursue any objectives related to the improvement of air transport safety, HAS ADOPTED THIS DECISION: Article 1 1. With a view to the implementation of the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (EU SALW Strategy), the Union shall pursue the following objectives: (a) improving tools and techniques, at the disposal of relevant crisis management missions, international and third countries national authorities and Member States, to effectively screen and target suspect air cargo aircrafts likely to be involved in illicit trade of SALW via air within, from or to third States; (b) increasing awareness and technical expertise on the part of relevant international and national personnel, of best practices in the areas of monitoring, detection and risk management analysis against air cargo carriers suspected of SALW trafficking via air within, from or to third States. 2. In order to achieve the objectives referred to in paragraph 1, the Union shall undertake the following measures: (a) the development and field testing of a pilot air trafficking risk management dedicated software for relevant crisis management missions, and international and national authorities, including a regularly updated database on, inter alia, air companies, aircraft, registration numbers and transportation routings; (b) the development and field testing of a secure pilot risk management and information dissemination system; (c) the development and publication of a manual and accompanying training material, as well as the provision of technical assistance to facilitate the use and adaptation of the pilot software and of the secure risk management and information system, including through the organisation of regional seminars to train relevant crisis management missions, and international and national authorities. A detailed description of the project is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by SIPRI. 3. SIPRI shall perform its task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with SIPRI. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 900 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with SIPRI. The agreement shall stipulate that SIPRI is to ensure the visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular bi-monthly reports prepared by SIPRI. These reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects implementation referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the financing agreement referred to in Article 3(3), or 6 months after the date of adoption of this Decision if no financing agreement has been concluded within that period. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 December 2010. For the Council The President M. WATHELET ANNEX 1. General Framework This Decision builds on the CODUN initiative to address the threats posed by the trafficking of SALW and other destabilising commodities via air. Within the context of the CODUN initiative, this Decision follows on from projects undertaken by the Council in collaboration with SitCen, the Club of Budapest and SIPRI. This Decision provides for software, pilot implementation systems, training and outreach programmes, for relevant crisis management missions, as well as international and national authorities, in order to better monitor, update and disseminate information on suspect air cargo actors operating in Africa and from other regions. In the implementation of this Decision, good coordination with other relevant projects financed in the framework of Community programmes and other Council Decisions, should be ensured in order to increase the impact of the Unions action in preventing the illicit trade of SALW. 2. Objectives The projects described below will address three areas identified by CODUN and other stakeholders involved in the EU initiative to combat SALW trafficking via air: (a) the need to develop a secure system for providing updates on companies and aircrafts which routinely reregister assets and relocate businesses in their efforts to avoid detection; (b) the provision of risk-management software and training to allow relevant crisis management missions, and international and national authorities to more effectively monitor and screen an increasing number of air cargo actors suspected of involvement in SALW trafficking or the movement of other destabilising commodity flows via air; (c) the need to provide training and technical support to, and raise awareness in multilateral organisations, missions, regional bodies and states in Africa and other regions in order to strengthen their ability to monitor and detect actors involved in SALW trafficking or the movement of other destabilising commodities via air. 3. Project description 3.1. Project 1: Creating a software package and implementing a pilot project to monitor, update and disseminate information on air cargo actors suspected of illicit SALW trafficking 3.1.1. Project objective The project aims at improving tools and techniques at the disposal of relevant crisis management missions, international and third countries national authorities, and Member States, to effectively screen and target suspect air cargo aircrafts likely to be involved in the illicit trade of SALW via air, within, from or to third States. 3.1.2. Project description In the framework of this project, the following activities will be undertaken: (a) the development of an air trafficking risk management software package for multilateral organisations, missions and selected third countries; (b) the development of a secure pilot risk management and information dissemination package system; (c) the field testing of the software package in consultation with the HR and relevant Council bodies; (d) the field testing of the information dissemination package system in consultation with the HR and relevant Council bodies; (e) the development of a manual and accompanying training material to facilitate the use and adoption of the systems described in points (a) and (b) by relevant crisis management missions, international and third countries national authorities, and Member States; (f) the presentation of the final software and associated manual and training material in a concluding workshop where relevant stakeholders will be invited to participate (up to 80 people). The project will be implemented over an appropriate time period which takes into consideration the need to consult and coordinate with the various stakeholders, under the control of the HR. The project will be implemented in six phases. Preparatory Phase SIPRI, in consultation with relevant Council bodies and under the control of the HR, will develop a software package, risk management tools, as well as an information and disaggregated data dissemination package system, using relevant information technology (IT) options. Data Input Phase Using open source information only, the project will input data from the relevant sources to build comprehensive databases, capable of providing sufficient information to support accurate risk management, detection and profiling tools. Assessment Phase SIPRI, in consultation with relevant Council bodies and under the control of the HR, will undertake an assessment of various sites, regions, organisations and missions where the pilot package using open-source data may be field tested under optimum conditions. Field Testing phase SIPRI, in consultation with relevant Council bodies and under the control of the HR, will undertake a field testing phase in conjunction with partners identified in the assessment phase. Evaluation and adapting phase Following field testing, SIPRI will evaluate and adapt the software to take into account the experience and lessons learned from the field testing phase. This will result in a final product to be made available with the agreement of the various stakeholders. Presentation phase The final version of the software and of the training material will be presented in a dedicated event to relevant stakeholders (up to 80 people) who were involved in its development and were identified as final users of the software. 3.1.3. Project results The project will: (a) strengthen the ability of relevant crisis management missions, international and third countries national authorities, and Member States, to monitor the activities of air cargo actors suspected of SALW trafficking via air; (b) provide the tools and pilot systems necessary to increase the number of interdictions of suspected illicit SALW shipments, shipped via air by multilateral organisations, missions and states in Africa and other regions; (c) increase the ability of Member States to securely share information on air cargo actors through disaggregated data techniques and other profiling mechanisms. 3.1.4. Project beneficiaries The beneficiaries of the project will be relevant personnel from crisis management missions and national and international authorities. The selection of specific beneficiaries to test the pilot software package will take into account variables such as the presence of European or multilateral crisis management missions in the field, the need to maximise resources, the availability of assistance at local level, political will and the capacity of local and national authorities to counter the illicit trade of SALW via air. SIPRI will propose a shortlist of beneficiaries which will then be endorsed by the HR in consultation with the competent Council bodies. 3.2. Project 2: Strengthening awareness of monitoring, detection and risk management practices against air cargo carriers engaged in SALW trafficking via air and other destabilising commodity flows through publications, training and outreach 3.2.1. Project objective The project aims at increasing the awareness and technical expertise of relevant international and national personnel of best practices in the areas of monitoring, detection and risk management analysis against air cargo carriers suspected of SALW trafficking via air. 3.2.2. Project description In the framework of this project, the following activities will be undertaken: (a) the development and publication a manual and accompanying training material to be disseminated to up to 250 individuals working for multilateral organisations, missions or states; (b) through the organisation of up to three regional seminars, the training of, and outreach to, between 80-100 personnel working for specific departments or cells within crisis management missions, and international and third countries national authorities, with a multiplier effect envisaged through the provision of train the trainer material; (c) the processing of results and evaluations received from the training and outreach activities, and development on this basis of a best practices model for information-sharing on this subject among relevant international and national personnel; (d) the presentation of the results of the best practices model in a final concluding workshop where relevant stakeholders (up to 80 people) will be invited to participate. 3.2.3. Project results The project will: (a) increase awareness on the part of personnel serving in multilateral organisations, missions and states of best practices in the areas of monitoring, detection and risk management analysis against air cargo carriers suspected of SALW trafficking via air and other destabilising commodity flows; (b) contribute to the standardisation of best practices in this field through the publication and dissemination of a manual on monitoring, detection and risk management analysis techniques; (c) pilot the establishment of best practices of information coordination through training and outreach activities for personnel working for specific departments or cells within multilateral organisations, missions or states. 3.2.4. Project beneficiaries The beneficiaries of the project will be relevant personnel from crisis management missions and national and international authorities. The selection of specific beneficiaries to benefit from the training will be made on the basis of a shortlist of beneficiaries proposed by SIPRI, to be endorsed by the HR in consultation with the competent Council bodies. 4. Locations Locations for project 3.1 field testing and the concluding workshop, as well as the training, outreach activities and concluding workshop of project 3.2, will be determined taking into account the wish to maximise resources, minimise carbon footprint and the available assistance at local level. SIPRI will propose a shortlist of recommended locations to be endorsed by the HR in consultation with the competent Council bodies. 5. Duration The total estimated duration of the projects will be 24 months. 6. Implementing entity The technical implementation of this Decision will be entrusted to SIPRI. SIPRI will ensure the visibility of the EU contribution and will perform its task under the responsibility of the HR. 7. Reporting SIPRI will prepare regular reports on a bi-monthly basis and after the completion of each of the activities described. The reports should be submitted to the HR no later than 6 weeks after the completion of relevant activities.